Dismiss and Opinion Filed October 28, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00216-CR
                                      No. 05-13-00776-CR

                        JOSHUA FRANKLIN WORRELL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F06-18181-M, F06-18182-M

                              MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Myers

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
130776F.U05